DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
 	The changes to the specification have addressed the prior objections to the specification.
Response to Arguments
 	Applicant’s arguments, filed 5/17/21, with respect to the amended claims have been fully considered and are persuasive.  The amendments have overcome the prior art rejections and claim objections. 
Allowable Subject Matter
 	Claims 1-2 and 4-5 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the gated driver is a photo coupler, and in the absence of a signal, the microcontroller and the switching unit are physically isolated, and wherein the microcontroller outputs a suction signal as the PWM signal when the voltage level detected by the input voltage detecting unit is greater than the preset reference level, and the microcontroller outputs a release signal as the PWM signal when the voltage level detected by the input voltage detecting unit is lower than the preset reference level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access 





/HARRY R BEHM/Primary Examiner, Art Unit 2839